Citation Nr: 9934562	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-10 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of the appropriate rating for service-connected 
status post left ankle surgery for a probably congenital 
talocalcaneal fusion, currently assigned a 10 percent 
disability rating.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
status post left ankle surgery for a probably congenital 
talocalcaneal fusion and assigned a 10 percent disability 
rating.

The Board notes that in March and July 1998 written 
statements the veteran and his representative have raised 
claims of entitlement to service connection for several 
disorders including those pertaining to his left great toe, 
left foot, left knee and right foot and ankle, all as 
secondary to his service connected status post left ankle 
surgery for a probably congenital talocalcaneal fusion.  The 
Board refers these matters to the RO for adjudication.


REMAND

The veteran contends that the 10 percent evaluation for 
service-connected status post left ankle surgery for a 
probably congenital talocalcaneal fusion does not adequately 
reflect the severity of this disability.  He asserts that 
left ankle pain renders him unable to walk, stand, run, climb 
stairs or wear boots without substantial discomfort and 
precludes him from employment in areas in which he is 
otherwise qualified.

Preliminary review of the claims file discloses service 
medical records (SMRs) documenting the veteran's April 1996 
resection of a left talocalcaneal coalition.  However, the 
operation was apparently unsuccessful because an October 1996 
Medical Board Report includes a diagnosis of recurrent 
talocalcaneal coalition after resection with spontaneous bone 
formation and fusion in the area of the previous resection.  
Contemporaneous left ankle examination revealed 30 degrees of 
dorsiflexion, 40 degrees of plantar flexion, 0 degrees of 
inversion and 5 degrees of eversion.  The veteran also was 
found to have been neurovascularly intact and to have 
dysesthesia surrounding the incision.  Upon use the flexor 
hallucis longus began fasciculation at about 20 degrees and 
had a weak pull down force, estimated at 4/5 strength.  The 
SMRs also include records pertaining to postsurgical physical 
therapy provided to the veteran in-service by a private 
organization.  The physical therapy records describe a severe 
level of left ankle disability.  For example, a March 1997 
report describes severe deficits in both range of motion and 
strength with gait abnormalities and pain throughout testing.  
Although the Medical Board recommended a redo coalition 
resection the veteran expressed dissatisfaction with his in-
service medical care and declined additional surgery by Navy 
doctors on his left ankle.  The veteran received a Medical 
Board discharge for unfitness due to recurrent talocalcaneal 
coalition of the left ankle in May 1997.

In December 1997 the veteran underwent a VA examination, the 
findings of which suggested an essentially normal left ankle 
with some limitation of motion.  Objective findings included 
a normal left ankle x-ray, normal posture and gait, and left 
ankle range of motion of 15 degrees dorsiflexion, 40 degrees 
plantar flexion, normal inversion and slightly diminished 
eversion.  The examination report includes no discussion of 
the extent of possible functional loss due to left ankle 
weakness or pain, or explanation of why VA findings regarding 
the severity of the veteran's left ankle disorder appear 
inconsistent with those described in the SMRs.  Indeed, the 
examination report includes no evidence that the examiner 
reviewed the SMRs or the claims file at all.

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
appropriate physician to determine the 
nature and severity of the veteran's left 
ankle disorder.  All indicated studies 
must be conducted.  The claims file, or 
copies of pertinent documents located 
therein, and a copy of this remand must 
be made available for the examiner's 
review.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner 
should express an opinion as to whether 
the veteran's left ankle disorder is 
marked or moderate.  Left ankle range of 
motion should be reported in all planes 
and in degrees.  The examining physician 
should review pertinent aspects of the 
veteran's medical and employment history, 
and comment separately as to the 
following: (1) are the veteran's 
subjective complaints of pain objectively 
confirmed upon physical examination; (2) 
does the status post left ankle surgery 
for a probably congenital talocalcaneal 
fusion result in functional impairment, 
to include limitation of motion of any 
joint; and, if so, (3) what is the nature 
and severity of any functional impairment 
attributable to the status post left 
ankle surgery, to include any limitation 
of motion of the joint.  The examiner 
should also indicate whether either the 
status post left ankle surgery causes 
weakened movement, excess fatigability, 
and incoordination, and if so, comment on 
the severity of these manifestations and 
on the ability of the veteran to perform 
average employment in a civil occupation.  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.  Any opinions expressed must 
be accompanied by a complete rationale.  
The veteran is advised that failure to 
report for a scheduled examination may 
adversely affect adjudication of his 
claim.  38 C.F.R. § 3.655 (1998); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

2.  Following completion of the 
foregoing, the RO must review the claims 
folder to determine whether the 
aforementioned development is fully 
completed.  The RO must correct 
incomplete development.

Thereafter, the RO should readjudicate the veteran's claim 
for status post left ankle surgery.  If the RO denies the 
benefit sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




